PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/211,575
Filing Date: 6 Dec 2018
Appellant(s): Conley et al.



__________________
Everett G Diederiks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 Mar 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 June 21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2004/0022901) in view of Cotton et al. (US 2014/0154364).
Regarding Claims 1 and 6, Funk discloses a packaged food product (paragraph 70), comprising a food composition having a water activity of 0.3 to 0.52 (paragraph 66) comprising: 
Fruit paste (paragraph 20), 
dried apple fruit particles (paragraph 20 and 26) having a particle size of 1mm to 4mm thus overlapping with the recited 8 mesh and ¼ in mesh (construed as approx. 2.38mm and 6.35mm, paragraph 59), 

nut butter (paragraph 76).  
Funk is silent to comprising fruit paste in an amount of at least 25% by weight of the composition, wherein the dried apple particles are included in the food composition at a ratio of between 1:1.5 and 1:5 by weight dried apple particles to the amount of fruit paste by weight, and nut butter in an amount up to 30% by weight of the composition. 
Cotton discloses a packaged food product (snack product or a snack bar, see abstract) comprising a food composition, the food composition having a water activity (Aw) of less than 0.6 (0.55, see abstract), and comprising a fruit paste in an amount of at least 25% by weight of the composition (dates, see Table 1 and 3), a nut butter in an amount of up to 30% by weight of the composition (almond butter, peanut butter, see Table 1 and 3). 
While Cotton does not specifically disclose dried fruit particles, Cotton analogously discloses dried pea protein bits (dried through convection operation, paragraph 14) having a particle size of 2mm to 6mm, thus overlapping with the recited 8 mesh and ¼ in mesh (construed as approx. 2.38mm and 6.35mm, paragraph 14) and included at a ratio of between 1:1.5 and 1:5 by weight of dried pea protein bit to the amount of fruit paste by weight (25-35% pea protein bits vs 30-50% Dates which ranges between 1:1.2 to 1:2). 
Therefore, since both Funk and Cotton are directed to bar snacks having similar compositions such as comprising fruit paste, nut butter, dried particles of similar size, and water activity, it would have been obvious to one of ordinary skill in the art to use known compositions of fruit paste, dried particles, and nut butter based on the desired flavor and texture. 
Regarding Claims 3 and 8, Funk further teaches wherein the dried fruit particle size is between 1mm to 4mm, thus overlapping with the recited No. 5 mesh and No. 7 mesh (construed as between 2.83mm to 4.00mm, paragraph 59).
Regarding Claims 5 and 10, Funk further teaches comprising an oil (soybean oil, paragraph 41).
Regarding Claim 11
Regarding Claim 12, Funk further teaches wherein the food composition is formed into a disk (paragraph 63). 
Regarding Claim 13, Funk is silent to where the food product has a shelf life of at least 6 months. However, Funk is directed to similar water activity levels, and discusses that the product is shelf-stable and does not require refrigeration for “extended times” (paragraph 21). In any case, Cotton who was relied on to teach the composition of fruit paste, fruit particles, and nut butter having similar water activities (see abstract) further discloses a bar product having a shelf-life in the order of 10 months (paragraph 5). Therefore, there is a reasonable expectation that the food product taught by the combination would have similar shelf-life. 

(2) Response to Argument
As to section 1), Appellant argues that the Office Action presents conclusory statement and fails to articulate what flavor or texture is allegedly lacking in the primary reference, and how Funk is being modified by the teachings of Cotton (page 6 of the Brief). However, Appellant’s arguments are not persuasive because the rejection explicitly states what Funk does not teach (Paragraph 9 of the Office Action mailed or Paragraph 5 in the rejection presented above). The obviousness rejection is on the basis that a person of ordinary skill in the art may select and combine ingredients conventionally used in similar products, based on taste and texture preferences. In this case, Funk discloses a snack bar (see paragraph 67) comprising fruit paste, dried fruit particles, and nut butter (see paragraphs 20, 59, 76 and 77). Cotton also discloses a snack bar comprising fruit paste, nut butter, and a dried particle (in this case pea particles). Since the prior art recognizes each of these ingredients being used in the same purpose of forming a snack bar having low water activity, it would have been obvious to one of ordinary skill in the art to substitute or combine the ingredients, and modify their respective amounts based on the desired taste and texture. The examiner submits that there is no assumption or potential modifications because the obviousness rejection is based on a reconstruction of applicant’s claim and therefore the modifications are made to arrive to the claimed invention. Because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In summary, Funk is relied on to teach a snack bar having dried apple fruit particles (paragraph 20 and 26) having an overlapping range of particle size with the claimed invention. Cotton is relied on to modify the limitations that Funk was silent to: fruit paste in an amount of at least 25% by weight of the composition, wherein the dried apple particles are included in the food composition at a ratio of 1:1.5 and 1:5 by weight dried apple particles to amount of fruit paste by weight, and nut butter in an amount up to 30% by weight of the composition. Since Cotton discloses pea particles to provide a crunchy texture (see paragraph 4), and the pea particles of Cotton has a similar particle size to Funk’s dried fruit particle, it was deemed to be analogous to Funk’s dried fruit particle. Therefore, one of ordinary skill in the art would have been capable of modifying the quantity of the dried fruit particle to a quantity similar to Cotton’s pea particles to achieve similar texture while maintaining the flavor of the fruit particles. Since both Funk and Cotton are directed to fruit bars of similar water activity (Funk teaches 0.5 or less, Cotton teaches 0.55 to 0.7), one of ordinary skill in the art would have been able to select the desired ingredients and modify their respective quantities with a reasonable expectation of success. 
Appellant argues that the examiner relies on a fruit roll product of Funk (Page 7 of the Brief) and that there is no reason to combine Funk’s fruit roll product with nut butter. However, the arguments are not persuasive because the cited paragraph was provided merely to show a product having the claimed water activity. In fact, Funk as a whole, is directed to a food product having a water activity below 0.52 (see paragraph 18). It is also further noted that Cotton discloses a composition comprising both fruit paste and nut butter (see Table 3, paragraph 11), therefore Appellant’s argument that nut butter is not taught or suggested to be combined with the fruit portion is not persuasive. 
Appellant argues that the Funk reference does not disclose dried apple or dried pear particles having the claimed particle size because Funk at paragraph 26 only discloses apple or pear as suitable sources for puree or juices (Bottom of Page 7 of the Brief). However, the argument is not persuasive because Funk generically discloses “dried fruit pieces” in paragraph 20 without identifying any fruits. Funk then recites “Fruit materials from any fruit can be used herein” in paragraph 26. There is no indication that this is solely for purees or juices. Therefore, absent explicit recitation as to what dried fruit particulate encompasses, one of ordinary skill in the art would have been led to the list of suitable fruits identified in 
Appellant argues that Funk does not teach a homogenous texture because Funk only indicates that particulates may be either heterogeneously mixed or homogeneously intermixed throughout the major food phase to as to potentially provide different concentrations of particulates within a single mixture (Page 8 of the Brief). However, the argument is not persuasive because the claim is construed such that the product is textured uniformly. That is, though particles are provided to add a crunchy texture, said crunchy texture is applied uniformly to the entire product and thus being “homogenously textured”. This is seen to be taught by Funk because Funk recites in paragraph 77 “the particles can be homogenously or heterogeneously intermixed” (emphasis added). This is construed as the particles being uniformly spread throughout the product (hence homogenously), or as Funk describes in the preceding sentences for heterogeneously intermixed, “the compositions can have regions of high concentration of particulates such as a region or layer simulating crunch peanut butter while other layers or portion have lower level particulates or even portions that are particulate free”. If Appellant maintains that Funk does not teach a homogeneous mixture, it is not clear as to how the prior art composition is any less homogenous than Appellant’s claimed invention since the prior art also suggest a composition having the claimed components with the claimed particulates having the claimed particle size being “homogeneously” intermixed. It is also noted that Appellant’s specification does not define “homogenous texture” and only recites that the consumers enjoy a product that exhibits a “homogenous texture perception” (emphasis added
As to Appellant’s argument regarding one of ordinary skill in the art not having a reason to equate dried pea particles to dried fruit particles (page 9 of the Brief), the argument is not persuasive because Funk identifies dried fruit particles to be analogous to textured vegetable protein (see Claim 51 and paragraph 59) which is also known to provide protein fortification. Therefore, it would be reasonable to recognize pea protein as a similar component to dried fruit particles and texturized vegetable protein. Moreover, the pea particles and dried fruit particles are both provided in similar particle size (Funk teaches 1mm-4mm and Cotton teaches 2mm-6mm) to add texture to their respective products (paragraph 77 of Funk and Claim 1 of Cotton). Therefore, it is maintained that one of ordinary skill in the art would have recognized Cotton’s pea protein as being an analogous component to Funk’s dried fruit particles. 
As to Appellant’s argument in Section 2), Applicant similarly argues with respect to Claims 6, 8 and 10: 
The obviousness rejections are mere conclusory statement and the examiner fail to articulate what flavor or texture is allegedly lacking in the primary reference to Funk. 
The rationale for supporting obviousness is insufficient because both Funk and Cotton already teach a crunchy texture and a food product in which the major portion can be fruit paste.
There is no reason to include nut butter in the fruit roll of Funk.
Funk does not disclose dried apple particles or dried pear particles and instead discloses that apple is suitable for puree or juices. 
Funk does not teach particulates to be homogeneously textured. 
Dried pea protein particles are completely different from the claimed dried apple or dried pear particles. 
However, the arguments are not persuasive for the reasons discussed above with respect to Section 1).  It is reiterated that Funk is relied on to teach a snack bar having dried apple fruit particles (paragraph 20 and 26) having an overlapping range of particle size with the claimed invention. Cotton is relied on to modify the limitations that Funk was silent to: fruit paste in an amount of at least 25% by weight of the composition, wherein the dried apple particles are included in the food composition at a ratio of 1:1.5 and 1:5 by weight dried apple particles to amount of fruit paste by weight, and nut butter in an amount up to 30% by weight of the composition. Therefore, it would have been obvious to one of ordinary 
Also, as discussed above, it is maintained that the prior art suggest a combination of fruit paste and nut butter (Table 1 of Cotton), Funk suggest dried fruit particles made from apple (paragraph 20 and 26 of Funk) that is homogeneously intermixed (paragraph 77) thereby creating a homogenous texture, and that dried fruit particles are analogous to pea protein particles especially since Funk discloses dried fruit and/or textured vegetable protein (paragraph 59) having a particle size similar to Cotton’s pea protein particle (Funk teaches 1mm-4mm and Cotton teaches 2mm-6mm). 
As to Appellant’s argument in Section 3 and 4), Appellant argues that Funk does not teach a composition having a water activity of less than 0.6 being formed into a snack bar (as per Claim 11) or a disk (as per Claim 12); however, the argument is not persuasive since Funk overall discloses a product having a water activity of less than 0.52 as a principal component (see paragraph 18) AND where the product may take the shape of a bar shaped product (see paragraph 67) or disk (paragraph 63). It is maintained that since both Cotton and Funk are directed to snack bars of low water activity, one of ordinary skill in the art would have combined Cotton and Funk with a reasonable expectation of success (Funk teaches 0.5 or less, Cotton teaches 0.55 to 0.7). 
As to Appellant’s argument in Section 5), Appellant’s argues that there is no evidence that the combination has a shelf life of at least 6 months, and that while Cotton discloses 10 months, Appellant assumes that the shelf-life of the combination would be altered. However, applicant’s arguments are not persuasive because the snack bar product taught by the prior art is seen to disclose all the limitations of the claim. When the structure recited in the reference is substantially identical to that of the claims, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792       
                                                                                                                                                                                                 /Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.